
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


MYRIAD GENETICS, INC.

Form of Executive Retention Agreement

        THIS EXECUTIVE RETENTION AGREEMENT (this "Agreement"), by and between
Myriad Genetics, Inc., a Delaware corporation (the "Company"),
and                         (the "Executive"), is made as of February 17, 2005
(the "Effective Date").

        WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders, and

        WHEREAS, the Board of Directors of the Company (the "Board") has
determined that appropriate steps should be taken to reinforce and encourage the
continued employment and dedication of the Company's key personnel without
distraction from the possibility of a change in control of the Company and
related events and circumstances.

        NOW, THEREFORE, as an inducement for and in consideration of the
Executive remaining in its employ, the Company agrees that the Executive shall
receive the benefits set forth in this Agreement, including without limitation,
those benefits in the event the Executive's employment with the Company is
terminated under the circumstances described below subsequent to a Change in
Control (as defined in Section 1.1).

        1.     Key Definitions.

        As used herein, the following terms shall have the following respective
meanings:

        1.1   "Change in Control" means an event or occurrence set forth in any
one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):

        (a)   the acquisition by an individual, entity or group (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 20% or more of either (i) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by the Company, or (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or

        (b)   such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term "Continuing Director"
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors

1

--------------------------------------------------------------------------------






who were Continuing Directors at the time of such nomination or election;
provided, however, that there shall be excluded from this clause (ii) any
individual whose initial assumption of office occurred as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

        (c)   the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a "Business Combination"), unless, immediately following
such Business Combination, the following condition is satisfied: all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company's assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the "Acquiring Corporation") in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; or

        (d)   approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        1.2   "Change in Control Date" means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs. Anything in this
Agreement to the contrary notwithstanding, if (a) a Change in Control occurs,
(b) the Executive's employment with the Company is terminated prior to the date
on which the Change in Control occurs, and (c) it is reasonably demonstrated by
the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or in anticipation of a
Change in Control, then for all purposes of this Agreement the "Change in
Control Date" shall mean the date immediately prior to the date of such
termination of employment.

        1.3   "Cause" means:

        (a)   the Executive's willful and continued failure to substantially
perform his or her reasonable assigned duties (other than any such failure
resulting from incapacity due to physical or mental illness or any failure after
the Executive gives notice of termination for Good Reason), which failure is not
cured within 30 days after a written demand for substantial performance is
received by the Executive from the Board of Directors of the Company which
specifically identifies the manner in which the Board of Directors believes the
Executive has not substantially performed the Executive's duties; or

        (b)   the Executive's willful engagement in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

        For purposes of this Section 1.3, no act or failure to act by the
Executive shall be considered "willful" unless it is done, or omitted to be
done, in bad faith and without reasonable belief that the Executive's action or
omission was in the best interests of the Company.

        1.4   "Good Reason" means the occurrence, without the Executive's
written consent, of any of the events or circumstances set forth in clauses
(a) through (f) below.

2

--------------------------------------------------------------------------------



        (a)   the assignment to the Executive of duties inconsistent in any
material respect with the Executive's position (including status, offices,
titles and reporting requirements), authority or responsibilities in effect
immediately prior to the earliest to occur of (i) the Change in Control Date,
(ii) the date of the execution by the Company of the initial written agreement
or instrument providing for the Change in Control or (iii) the date of the
adoption by the Board of Directors of a resolution providing for the Change in
Control (with the earliest to occur of such dates referred to herein as the
"Measurement Date"), or any other action or omission by the Company which
results in a material diminution in such position, authority or
responsibilities;

        (b)   a reduction in the Executive's annual base salary as in effect on
the Measurement Date;

        (c)   the failure by the Company to (i) continue in effect any material
compensation, pension, retirement or benefit plan or program (including without
limitation any 401(k), life insurance, medical, health and accident or
disability plan and any vacation program or policy) (a "Benefit Plan") in which
the Executive participates or which is applicable to the Executive immediately
prior to the Measurement Date, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan
or program, (ii) continue the Executive's participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Executive's
participation relative to other participants, than the basis existing
immediately prior to the Measurement Date or (iii) award cash bonuses to the
Executive in amounts and in a manner substantially consistent with past
practice;

        (d)   a change by the Company in the location at which the Executive
performs his or her principal duties for the Company to a new location that is
both (i) outside a radius of 50 miles from the Executive's principal residence
immediately prior to the Measurement Date and (ii) more than 50 miles from the
location at which the Executive performed his or her principal duties for the
Company immediately prior to the Measurement Date; or a requirement by the
Company that the Executive travel on Company business to a substantially greater
extent than required immediately prior to the Measurement Date;

        (e)   the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement, as
required by Section 7.1; or

        (f)    any failure of the Company to pay or provide to the Executive any
portion of the Executive's compensation or benefits due under any Benefit Plan
within seven days of the date such compensation or benefits are due, or any
material breach by the Company of this Agreement or any employment agreement
with the Executive.

In addition, in an effort to foster and retain the employment of the Executive
following a Change in Control, the termination of employment by the Executive
for any reason (except for those set forth in section 1.4(a)-(f)), or no reason,
during the 90-day period beginning on the first anniversary of the Change in
Control Date shall be deemed to be termination for Good Reason for all purposes
under this Agreement; however, in the case of a termination of employment by the
Executive pursuant to this paragraph, those benefits payable to the Executive
under section 4.1(a)(i)(2) shall be reduced by one-half.

        The Executive's right to terminate his or her employment for Good Reason
shall not be affected by his or her incapacity due to physical or mental
illness.

        1.5   "Disability" means the Executive's absence from the full-time
performance of the Executive's duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive's legal
representative.

3

--------------------------------------------------------------------------------



        2.     Term of Agreement. This Agreement, and all rights and obligations
of the parties hereunder, shall take effect upon the Effective Date and shall
expire upon the first to occur of (a) the expiration of the Term (as defined
below) if a Change in Control has not occurred during the Term, (b) the date
24 months after the Change in Control Date, if the Executive is still employed
by the Company as of such later date, or (c) the fulfillment by the Company of
all of its obligations under this Agreement if the Executive's employment with
the Company terminates within 24 months following the Change in Control Date.
"Term" shall mean the period commencing as of the Effective Date and continuing
in effect through December 31, 2015; provided, however, that commencing on
January 1, 2016 and each January 1 thereafter, the Term shall be automatically
extended for one additional year unless, not later than 90 days prior to the
scheduled expiration of the Term (or any extension thereof), the Company shall
have given the Executive written notice that the Term will not be extended.

        3.     Employment Status; Termination Following Change in Control.

        3.1   Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time. If the
Executive's employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits hereunder except as otherwise provided pursuant to
Section 1.2.

        3.2   Termination of Employment.

        (a)   If the Change in Control Date occurs during the Term, any
termination of the Executive's employment by the Company or by the Executive
within 24 months following the Change in Control Date (other than due to the
death of the Executive) shall be communicated by a written notice to the other
party hereto (the "Notice of Termination"), given in accordance with Section 8.
Any Notice of Termination shall: (i) indicate the specific termination provision
(if any) of this Agreement relied upon by the party giving such notice, (ii) to
the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below). The effective date of an employment termination
(the "Date of Termination") shall be the close of business on the date specified
in the Notice of Termination (which date may not be less than 15 days or more
than 120 days after the date of delivery of such Notice of Termination) in the
case of a termination other than one due to the Executive's death. In the case
of the Executive's death, the Date of Termination shall be the date of the
Executive's death. In the event the Company fails to satisfy the requirements of
Section 3.2(a) regarding a Notice of Termination, the purported termination of
the Executive's employment pursuant to such Notice of Termination shall not be
effective for purposes of this Agreement.

        (b)   The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive's or the
Company's rights hereunder.

        (c)   Any Notice of Termination for Cause given by the Company must be
given within 90 days of the occurrence (or if later, the discovery) of the
event(s) or circumstance(s) which constitute(s) Cause. Prior to any Notice of
Termination for Cause being given (and prior to any termination for Cause being
effective), the Executive shall be entitled to a hearing before the Board of
Directors of the Company at which he or she may, at his or her election, be
represented by counsel and at which he or she shall have a reasonable
opportunity to be heard. Such hearing shall be held on not less than 15 days
prior written notice to the Executive stating the Board of Directors' intention
to terminate the Executive for Cause and

4

--------------------------------------------------------------------------------






stating in detail the particular event(s) or circumstance(s) which the Board of
Directors believes constitutes Cause for termination.

        (d)   Any Notice of Termination for Good Reason given by the Executive
must be given within 90 days of the occurrence of the event(s) or
circumstance(s) which constitute(s) Good Reason.

        4.     Benefits to Executive.

        4.1   Benefits. If a Change in Control Date occurs during the Term and
the Executive's employment with the Company terminates within 24 months
following the Change in Control Date, the Executive shall be entitled to the
following benefits:

        (a)   Termination Without Cause or for Good Reason. If the Executive's
employment with the Company is terminated by the Company (other than for Cause,
Disability or Death) or by the Executive for Good Reason within 24 months
following the Change in Control Date, then the Executive shall be entitled to
the following benefits:

        (i)    the Company shall pay to the Executive the following amounts:

        (1)   in a lump sum, in cash, within 30 days after the Date of
Termination, the sum of (A) the Executive's base salary through the Date of
Termination, (B) a pro rata current year bonus amount (calculated by dividing
the number of full and partial months of the current fiscal year in which the
Executive is employed through the Date of Termination by 12, and multiplying
this fraction by the highest annual bonus payment amount paid to Executive in
the preceding three years), and (C) the amount of any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay, in each case to the extent not previously
paid (the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the "Accrued Obligations"); and

        (2)   in a lump sum, in cash, within 30 days after the Date of
Termination, the sum of (A) three times the Executive's highest annual base
salary at the Company during the three-year period prior to the Change in
Control Date and (B) three times the Executive's highest annual bonus amount at
the Company during the three-year period prior to the Change in Control Date;

        (ii)   for 36 months after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide benefits to the
Executive and the Executive's family at least equal to those which would have
been provided to them if the Executive's employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Measurement Date
or, if more favorable to the Executive and his or her family, in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies; provided, however, that if the Executive
becomes reemployed with another employer and is eligible to receive a particular
type of benefits (e.g., health insurance benefits) from such employer on terms
at least as favorable to the Executive and his or her family as those being
provided by the Company, then the Company shall no longer be required to provide
those particular benefits to the Executive and his or her family; and

5

--------------------------------------------------------------------------------







        (iii)  to the extent not previously paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive following the
Executive's termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the "Other Benefits").

        (b)   Resignation without Good Reason; Termination for Death or
Disability. If the Executive voluntarily terminates his or her employment with
the Company within 24 months following the Change in Control Date, excluding a
termination for Good Reason, or if the Executive's employment with the Company
is terminated by reason of the Executive's death or Disability within 24 months
following the Change in Control Date, then the Company shall (i) pay the
Executive (or his or her estate, if applicable), in a lump sum in cash within
30 days after the Date of Termination, the Accrued Obligations and (ii) timely
pay or provide to the Executive the Other Benefits.

        (c)   Termination for Cause. If the Company terminates the Executive's
employment with the Company for Cause within 24 months following the Change in
Control Date, then the Company shall only pay the Executive such amounts, and
provide such benefits, as is required by law.

        4.2   Vesting of Stock Options. Upon the occurrence of a Change in
Control, the Company shall cause all Executive options to purchase Company
stock, which options were issued pursuant to the Company's employee stock option
plans and which options are outstanding immediately prior to the Change in
Control Date, to become fully vested and exercisable as of the Change in Control
Date.

        4.3   Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 4 by seeking
other employment or otherwise. Further, the amount of any payment or benefits
provided for in this Section 4 shall not be reduced by any compensation earned
by the Executive as a result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company or otherwise.

        4.4   Outplacement Services. In the event the Executive is terminated by
the Company (other than for Cause, Disability or Death), or the Executive
terminates employment for Good Reason, within 24 months following the Change in
Control Date, the Company shall provide outplacement services through one or
more outside firms of the Executive's choosing up to an aggregate of $25,000,
with such services to extend until the first to occur of (i) 12 months following
the termination of Executive's employment, or (ii) the date the Executive
secures full time employment.

        4.5   Release. As a condition to Executive receiving the benefits under
section 4.1(a)(i)(2) and (3), the Executive must first execute and deliver to
Company a general release of claims against the Company and its affiliates in a
form substantially similar to the general release attached hereto as Exhibit A,
and such release, by its terms, has become irrevocable.

        5.     Certain Additional Payments By Company.

        5.1   General. Notwithstanding anything in this Agreement to the
contrary and except as set forth in this Section 5, in the event it shall be
determined that any payment, benefit or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 5) (a "Payment") would be subject to the excise tax imposed by
section 4999 of the Internal Revenue Code of 1986, as amended, or any

6

--------------------------------------------------------------------------------



interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then the Executive
shall be entitled to receive an additional payment (a "Gross-Up Payment") in an
amount such that after payment by the Executive of all taxes, including, without
limitation, any income and payroll taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
(including any interest or penalties imposed with respect to such taxes) imposed
upon the Payments.

        5.2   Procedures. Subject to the provisions of Section 5.3, all
determinations required to be made under this Section 5, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by KPMG LLP or such other certified public accounting firm as may be designated
by the Executive and reasonably acceptable to the Company (the "Accounting
Firm") which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive may appoint another nationally recognized accounting firm and
reasonably acceptable to the Company to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 5, shall be paid by the Company to the Executive within five business
days of the receipt of the Accounting Firm's determination. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive, subject
to any determination otherwise by the Internal Revenue Service. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5.3 and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. In addition, in certain
instances an election may be made to recalculate the Excise Tax under applicable
law. The Company may exercise such election and cause a recalculation to be made
by the Accounting Firm, subject to the other provisions hereof.

        5.3   Notification of Claims. The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

        (i)    give the Company any information reasonably requested by the
Company relating to such claim,

        (ii)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
attorneys reasonably selected by the Company,

7

--------------------------------------------------------------------------------






        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 5.3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

        5.4   Refunds. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 5.3, the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company's complying with the requirements of Section 5.3) promptly pay to
the Company the amount of such refund (together with any interest actually paid
or credited thereon after taxes applicable thereto). If, after the receipt by
the Executive of an amount advanced by the Company pursuant to Section 5.3, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

        5.5   Sarbanes Oxley Act. No provision of this Section 5 is intended to
be in violation of the loan prohibitions of the Sarbanes-Oxley Act and to the
extent any payment would be in violation thereof, such amounts shall be deemed a
payment to the Executive with no obligation to refund or otherwise repay.

        6.     Disputes.

        6.1   Settlement of Disputes; Arbitration. All claims by the Executive
for benefits under this Agreement shall be directed to and determined by the
Board of Directors of the Company and shall be in writing. Any denial by the
Board of Directors of a claim for benefits under this Agreement shall be
delivered to the Executive in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Board of Directors shall

8

--------------------------------------------------------------------------------



afford a reasonable opportunity to the Executive for a review of the decision
denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Salt Lake City, Utah, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction.

        6.2   Expenses. The Company agrees to pay as incurred, to the full
extent permitted by law, all legal, accounting and other fees and expenses which
the Executive may reasonably incur as a result of any claim or contest
(regardless of the outcome thereof) by the Company, the Executive or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code. This Section 6.2 shall not apply to any claim made by the Executive which
is not made in good faith or which is determined by the arbitrator or a court to
be frivolous.

        6.3   Compensation During a Dispute. If the Change in Control Date
occurs during the Term and the Executive's employment with the Company
terminates within 24 months following the Change in Control Date, and the right
of the Executive to receive any benefits under this Agreement (or the amount or
nature of the benefits to which he or she is entitled to receive) are the
subject of a dispute between the Company and the Executive, the Company shall
continue (a) to pay to the Executive his or her base salary in effect as of the
Measurement Date and (b) to provide benefits to the Executive and the
Executive's family at least equal to those which would have been provided to
them, if the Executive's employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Measurement Date, until such
dispute is resolved either by mutual written agreement of the parties or by an
arbitrator's award pursuant to Section 6.1, but in no event more than 12 months
after the date of such dispute. Following the resolution of such dispute, the
sum of the payments made to the Executive under clause (a) of this Section 6.3
shall be deducted from any cash payment which the Executive is entitled to
receive pursuant to Section 4; and if such sum exceeds the amount of the cash
payment which the Executive is entitled to receive pursuant to Section 4, the
excess of such sum over the amount of such payment shall be repaid (without
interest) by the Executive to the Company within 60 days of the resolution of
such dispute.

        7.     Successors.

        7.1   Successor to Company. The Company shall require any Acquiring
Corporation or any other successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to at least one-third or more of Company's
gross assets to expressly assume and agree to perform this Agreement to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain an assumption of this
Agreement at or prior to the effectiveness of any succession shall be a breach
of this Agreement and shall constitute Good Reason if the Executive elects to
terminate employment, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination. As used in this Agreement, "Company" shall mean the Company as
defined above and any successor to its business or assets as aforesaid which
assumes and agrees to perform this Agreement, by operation of law or otherwise.

        7.2   Successor to Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
the Executive or his or her family hereunder if the Executive had continued to
live, all

9

--------------------------------------------------------------------------------






such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive's estate.

        8.     Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
320 Wakara Way, Salt Lake City, Utah 84108, Attn: General Counsel, and to the
Executive at the address for notices indicated below (or to such other address
as either the Company or the Executive may have furnished to the other in
writing in accordance herewith). Any such notice, instruction or communication
shall be deemed to have been delivered five business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or one
business day after it is sent via a reputable nationwide overnight courier
service. Either party may give any notice, instruction or other communication
hereunder using any other means, but no such notice, instruction or other
communication shall be deemed to have been duly delivered unless and until it
actually is received by the party for whom it is intended.

        9.     Miscellaneous.

        9.1   Employment by Subsidiary. For purposes of this Agreement, the
Executive's employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.

        9.2   Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        9.3   Injunctive Relief. The Company and the Executive agree that any
breach of this Agreement by the Company is likely to cause the Executive
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Executive
shall have the right to specific performance and injunctive relief.

        9.4   Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
State of Utah, without regard to conflicts of law principles.

        9.5   Waivers. No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.

        9.6   Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.

        9.7   Tax Withholding. Any payments provided for hereunder shall be paid
net of any applicable tax withholding required under federal, state or local
law.

        9.8   Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled.

        9.9   Amendments. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above.

MYRIAD GENETICS, INC.   EXECUTIVE          
    

--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------


 
 
 
By:
    

--------------------------------------------------------------------------------


 
Name:
    

--------------------------------------------------------------------------------


Title:
    

--------------------------------------------------------------------------------


 
Address:
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

         

11

--------------------------------------------------------------------------------



EXHIBIT A

GENERAL RELEASE

        1.     General Release. In consideration of the payments and benefits to
be made under that certain Executive Retention Agreement, dated February    ,
2005, (the "Agreement"),                        (the "Executive"), with the
intention of binding the Executive and the Executive's heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge Myriad Genetics, Inc. (the "Company") and each of its subsidiaries and
affiliates (the "Company Affiliated Group"), their present and former officers,
directors, executives, agents, attorneys, employees and employee benefits plans
(and the fiduciaries thereof), and the successors, predecessors and assigns of
each of the foregoing (collectively, the "Company Released Parties"), of and
from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys' fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected which the
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, against any Company Released
Party in any capacity, including, without limitation, any and all claims
(i) arising out of or in any way connected with the Executive's service to any
member of the Company Affiliated Group (or the predecessors thereof) in any
capacity, or the termination of such service in any such capacity, (ii) for
severance or vacation benefits, unpaid wages, salary or incentive payments,
(iii) for breach of contract, wrongful discharge, impairment of economic
opportunity, defamation, intentional infliction of emotional harm or other tort
and (iv) for any violation of applicable state and local labor and employment
laws (including, without limitation, all laws concerning unlawful and unfair
labor and employment practices), any and all claims based on the Executive
Retirement Income Security Act of 1974 ("ERISA"), any and all claims arising
under the civil rights laws of any federal, state or local jurisdiction,
including, without limitation, Title VII of the Civil Rights Act of 1964 ("Title
VII"), the Americans with Disabilities Act ("ADA"), Sections 503 and 504 of the
Rehabilitation Act, the Family and Medical Leave Act, and any and all claims
under any whistleblower laws or whistleblower provisions of other laws,
excepting only:

        (a)   rights of the Executive under this General Release and the
Agreement;

        (b)   rights of the Executive relating to equity awards held by the
Executive as of his or her Date of Termination (as defined in the Agreement);

        (c)   the right of the Executive to receive COBRA continuation coverage
in accordance with applicable law;

        (d)   rights to indemnification the Executive may have (i) under
applicable corporate law, (ii) under the by-laws or certificate of incorporation
of any Company Released Party or (iii) as an insured under any director's and
officer's liability insurance policy now or previously in force;

        (e)   claims (i) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other, similar Executive benefit plan
or arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Date of Termination in accordance with applicable
Company policy; and

        (f)    claims for the reimbursement of unreimbursed business expenses
incurred prior to the Date of Termination pursuant to applicable Company policy.

        2.     No Admissions. The Executive acknowledges and agrees that this
General Release is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.

12

--------------------------------------------------------------------------------



        3.     Application to all Forms of Relief. This General Release applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney's fees and expenses.

        4.     Specific Waiver. The Executive specifically acknowledges that his
or her acceptance of the terms of this General Release is, among other things, a
specific waiver of his or her rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Executive is not permitted to waive.

        5.     No Complaints or Other Claims. The Executive acknowledges and
agrees that he or she has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any complaints, charges or lawsuits
against any Company Released Party with any governmental agency, court or
tribunal.

        6.     Conditions of General Release.

        (a)   Terms and Conditions. From and after the Date of Termination, the
Executive shall abide by all the terms and conditions of this General Release
and the terms and any conditions set forth in any employment or confidentiality
agreements signed by the Executive, which is incorporated herein by reference.

        (b)   Confidentiality. The Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or any
legal process, or as is necessary in connection with any adversarial proceeding
against any member of the Company Affiliated Group (in which case the Executive
shall cooperate with the Company in obtaining a protective order at the
Company's expense against disclosure by a court of competent jurisdiction),
communicate, to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business, any
trade secrets, confidential information, knowledge or data relating to any
member of the Company Affiliated Group, obtained by the Executive during the
Executive's employment by the Company that is not generally available public
knowledge (other than by acts by the Executive in violation of this General
Release).

        (c)   Return of Company Material. The Executive represents that he or
she has returned to the Company all Company Material (as defined below). For
purposes of this Section 6(c), "Company Material" means any documents, files and
other property and information of any kind belonging or relating to (i) any
member of the Company Affiliated Group, (ii) the current and former suppliers,
creditors, directors, officers, employees, agents and customers of any of them
or (iii) the businesses, products, services and operations (including without
limitation, business, financial and accounting practices) of any of them, in
each case whether tangible or intangible (including, without limitation, credit
cards, building and office access cards, keys, computer equipment, cellular
telephones, pagers, electronic devices, hardware, manuals, files, documents,
records, software, customer data, research, financial data and information,
memoranda, surveys, correspondence, statistics and payroll and other employee
data, and any copies, compilations, extracts, excerpts, summaries and other
notes thereof or relating thereto), excluding only information (x) that is
generally available public knowledge or (y) that relates to the Executive's
compensation or Executive benefits.

        (d)   Cooperation. Following the Termination Date, the Executive shall
reasonably cooperate with the Company upon reasonable request of the Board and
be reasonably available to the Company with respect to matters arising out of
the Executive's services to the Company Affiliated Group.

13

--------------------------------------------------------------------------------






        (e)   Nondisparagement. The Executive agrees not to communicate
negatively about or otherwise disparage any Company Released Party or the
products or businesses of any of them in any way whatsoever.

        (f)    Nonsolicitation. The Executive agrees that for the period of time
beginning on the date hereof and ending on the second anniversary of the
Executive's Date of Termination, the Executive shall not, either directly or
indirectly, solicit, entice, persuade, induce or otherwise attempt to influence
any person who is employed by any member of the Company Affiliated Group to
terminate such person's employment by such member of the Company Affiliated
Group. The Executive also agrees that for the same period of time he or she
shall not assist any person or entity in the recruitment of any person who is
employed by any member of the Company Affiliated Group. The Executive's
provision of a reference to or in respect of any individual shall not be a
violation this Section 6(f).

        (g)   No Representation. The Executive acknowledges that, other than as
set forth in this General Release and the Agreement, (i) no promises have been
made to him or her and (ii) in signing this General Release the Executive is not
relying upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the General Release or concerning any other
thing or matter.

        (h)   Injunctive Relief. In the event of a breach or threatened breach
by the Executive of this Section 6, the Executive agrees that the Company shall
be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach, the Executive acknowledging that
damages would be inadequate or insufficient.

        7.     Voluntariness. The Executive agrees that he or she is relying
solely upon his or her own judgment; that the Executive is over eighteen years
of age and is legally competent to sign this General Release; that the Executive
is signing this General Release of his or her own free will; that the Executive
has read and understood the General Release before signing it; and that the
Executive is signing this General Release in exchange for consideration that he
or she believes is satisfactory and adequate.

        8.     Legal Counsel. The Executive acknowledges that he or she has been
informed of the right to consult with legal counsel and has been encouraged to
do so.

        9.     Complete Agreement/Severability. This General Release constitutes
the complete and final agreement between the parties and supersedes and replaces
all prior or contemporaneous agreements, negotiations, or discussions relating
to the subject matter of this General Release. All provisions and portions of
this General Release are severable. If any provision or portion of this General
Release or the application of any provision or portion of the General Release
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this General Release shall remain
in full force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

        10.   Acceptance. The Executive acknowledges that he or she has been
given a period of twenty-one (21) days within which to consider this General
Release, unless applicable law requires a longer period, in which case the
Executive shall be advised of such longer period and such longer period shall
apply. The Executive may accept this General Release at any time within this
period of time by signing the General Release and returning it to the Company.

        11.   Revocability. This General Release shall not become effective or
enforceable until seven (7) calendar days after the Executive signs it. The
Executive may revoke his or her acceptance of this General Release at any time
within that seven (7) calendar day period by sending written notice to the

14

--------------------------------------------------------------------------------




Company. Such notice must be received by the Company within the seven
(7) calendar day period in order to be effective and, if so received, would void
this General Release for all purposes.

        13.   Governing Law. Except for issues or matters as to which federal
law is applicable, this General Release shall be governed by and construed and
enforced in accordance with the laws of the State of Utah without giving effect
to the conflicts of law principles thereof.

15

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Executive has executed this General Release as
of the date last set forth below.

EXECUTIVE                
    

--------------------------------------------------------------------------------


 
Date:
    

--------------------------------------------------------------------------------


Name:
    

--------------------------------------------------------------------------------


 
 
           

16

--------------------------------------------------------------------------------



Attachment

        On February 17, 2005 the Company entered into an Executive Retention
Agreement for each of following executive officers utilizing the form included
in this Exhibit 10.1:

Peter D. Meldrum—President, Chief Executive Officer, Director
Gregory C. Critchfield, M.D.—President of Myriad Genetic Laboratories, Inc.
James S. Evans—Controller, Assistant Treasurer
Adrian N. Hobden, Ph.D.—President of Myriad Pharmaceuticals, Inc.
William A. Hockett III—Vice President of Corporate Communications
Jerry S. Lanchbury, Ph.D.—Senior Vice President Research
W. Wayne Laslie—Chief Operating Officer of Myriad Pharmaceuticals, Inc.
Richard M. Marsh, Esq.—Vice President, General Counsel and Secretary
Jay M. Moyes—Vice President of Finance and Chief Financial Officer
S. George Simon—Vice President of Business Development
Mark H. Skolnick, Ph.D.—Chief Scientific Officer, Director

17

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

